The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both the vehicle (in general) and the front pair of wheels (Fig. 1). Although applicant has amended Fig. 1 to more clearly designate one of the reference characters 22 as the front wheels, there is still an extraneous reference character 22 in the drawing which appears to designate the vehicle in general. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 5,380,144) in view of Couto et al (US 8,800,087), both previously of record.
The examiner notes that Couto incorporates by reference U.S. Patent Application Publication No. 2011/0035104 to Smith (col. 4:34-37), and as such the teachings of that publication are by definition included within the disclosure of Couto.
Smith et al shows a passenger vehicle 12 that is operable along a ground surface, the passenger vehicle comprising:
a vehicle frame (not shown but disclosed at col. 4:61) which is considered to inherently include a longitudinal axis and a beam extending along the longitudinal axis;
a floor 20 at least partially supported by the beam (inherent); and
a ramp assembly 10 positioned below the floor, the ramp assembly extending through an aperture 30, the ramp assembly including a ramp platform 40 that is movable between a stowed position (not shown but described at col. 5:17-21) in which the ramp platform extends through the aperture and a deployed position (Fig. 1) in which the ramp platform extends between the vehicle frame and the ground surface.
Smith et al states that the ramp assembly is mounted in a box-like housing 18 attached to the vehicle frame below the floor, but does not specifically show that the beam of the frame includes an aperture extending through the beam, with an axis extending through the aperture being perpendicular to the longitudinal axis, and with the ramp assembly extending through the aperture of the beam. However, Smith et al indicates at col. 4:61-66 that the assembly is intended to be incorporated into the vehicle without compromising the structural integrity of the body or chassis thereof. It is also noted that an axis extending through the aperture 30 is perpendicular to the longitudinal axis of the vehicle.
Couto discloses a passenger vehicle having a ramp assembly 20 mounted to a longitudinally extending beam of a frame 24, wherein the beam includes an aperture (not labeled but shown in Figs. 1-6) extending through the beam, with an axis extending through the aperture being perpendicular to the longitudinal axis, and with the ramp assembly extending through the aperture of the beam. Further details of the aperture can be seen in at least Figs. 4-2, 11, 11-2, 11-3 and 13a-b of the aforementioned Smith ‘104 publication incorporated by reference. It is also noted that par. [0134] of that publication discloses that the ramp assembly may include a ramp that slides out from a pocket of the vehicle chassis and can be utilized on either one of the sides or rear of a passenger or cargo vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Smith et al by providing an aperture extending through a beam of the frame, with an axis extending through the aperture being perpendicular to the longitudinal axis, and with the ramp assembly extending through the aperture of the beam, as shown by Couto, so that the ramp assembly could be incorporated into the vehicle chassis (frame) in a space-saving manner while avoiding any detrimental structural effects.
Re claim 2, the aperture is elongated.
Re claim 8, Couto shows unlabeled brackets used for attaching the ramp system within the aperture which would inherently reinforce the area around the aperture. Further, the Smith ‘104 publication discloses in pars. [0135] to [0138] that these brackets include various strengthening gussets and doubler plates welded to the sides of the aperture and opposite surfaces of the beam. These features would obviously be included in the apparatus of Smith et al when modified in the manner above to ensure that the cutout portion (i.e., aperture) of the beam was suitably reinforced.
Re claim 10, Smith et al shows that the ramp assembly further includes a first ramp support member 66 positioned within the aperture on a first side, a second ramp support member 68 positioned within the aperture on a second side, the ramp platform being movably positioned between the first ramp support member and the second ramp support member, a carrier 50 hingedly coupled to a distal end of the ramp platform (note links 80, 82), and a drive mechanism 60 operably coupled to the carrier (via brackets 40, 42 and chain 125) and configured to move the ramp platform between the stowed position and the deployed position. Note col. 5:32 to col. 7:24.
Re claim 22, Couto further discloses an interior ramp 30 positioned between and supported by the floor and the vehicle frame, wherein in the deployed position (Figs. 5 and 9) a surface 32 of the ramp platform is continuous with the interior ramp. It would have been obvious to further modify the apparatus of Smith et al with this feature if it was desired to adapt the ramp to a larger vehicle such as a bus.

Claims 3-7, 11, 13-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al in view of Couto et al, as applied to claim 1 above, and further in view of Abromavage et al (US 3,511,393, previously cited).
Smith et al as modified does not show that the beam includes a first horizontal section, a second horizontal section opposite the first horizontal section, and a vertical section integrally formed with and extending between the first and second horizontal sections, the aperture extending through the vertical section.
Abromavage, as noted in the prior Office action, shows a vehicle comprising a frame 18 having a beam 28, 30 and/or 32, with each beam having an aperture extending through the beam (Figs. 3 and 9), a floor 90’ at least partially supported by the beam, and a ramp assembly 20 positioned below the floor, the ramp assembly extending through the aperture, the ramp assembly including a ramp platform 52 that is movable between a stowed position in which the ramp platform extends through the aperture (Figs. 4-6) and a deployed position in which the ramp platform extends between the vehicle frame and the ground surface. (Fig. 1). Each beam includes a first horizontal section 34, a second horizontal section 36 opposite the first horizontal section, and a vertical section 38 integrally formed with and extending between the first and second horizontal sections, with the aperture extending through the vertical section.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Smith et al by configuring the beam so as to include a first horizontal section, a second horizontal section opposite the first horizontal section, and a vertical section integrally formed with and extending between the first and second horizontal sections, and with the aperture extending through the vertical section, as shown by Abromavage, so as to provide an aperture fully surrounded by surfaces of the beam, thereby allowing the ramp assembly to slide therethrough without unnecessarily weakening the beam.
Re claims 4 and 5, Abromavage further shows that a perimeter of the aperture is defined by the beam and the aperture is fully bounded by the beam. These features would obviously be included in the apparatus of Smith et al when modified in the manner above.
Re claims 6 and 7, Abromavage still further shows that the beam defines a length, a thickness, and a height, and the aperture defines a length, a thickness, and a height, wherein the length of the aperture is less than the length of the beam and the height of the aperture is less than the height of the beam, and the height of the aperture is at least 25% of the height of the beam (Figs. 2, 8 and 9). Again, such features would obviously be included in the modified apparatus of Smith et al.
Re claim 11, the frame of the modified vehicle of Smith et al is clearly in a passenger portion thereof. Further, as noted above with respect to claim 4, Abromavage  teaches the perimeter of the aperture to be bounded by the beam.
Claims 13-19 are treated in the same manner as claims 3, 5-8, 10 and 22 above.
Re claims 20 and 23, Smith et al as modified shows that the beam is a first beam and the aperture is a first aperture, and further shows a second beam extending along the longitudinal axis and spaced apart from the first beam, but does not show the second beam as having a second aperture extending through the second beam, the second aperture being aligned with the first aperture such that the axis extending through the first aperture extends also through the second aperture, with the ramp assembly extending through both the first aperture and the second aperture in the stowed position.
However, Abromavage shows a first beam 28 having a first aperture and (at least) a second beam 30 (or 32) having a second aperture extending through the second beam, the second aperture being aligned with the first aperture such that the axis extending through the first aperture extends also through the second aperture, with the ramp assembly extending through both the first aperture and the second aperture in the stowed position (Figs. 3-6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have still further modified the apparatus of Smith et al with a second aperture extending through the second beam, with the second aperture being aligned with the first aperture such that the axis extending through the first aperture also extended through the second aperture, and with the ramp assembly extending through both the first aperture and the second aperture in the stowed position, as shown by Abromavage, to accommodate a longer and/or non-folding ramp.

Re claims 21 and 24, as noted above, Smith et al shows the ramp assembly to further comprise a drive mechanism configured to move the ramp platform between the stowed position and the deployed position, wherein the drive mechanism is positioned at the end of the ramp away from the aperture when the ramp platform is in the stowed position (Fig. 2). As such, when modified as above so as to have a second beam, it follows logically that the first beam and the drive mechanism would obviously be positioned on opposite sides of the second beam.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al in view of Couto et al, as applied to claim 1 above, and further in view of Smith et al (US 9,101,519, previously cited).
Smith et al as modified does not show that the vehicle frame further includes a first support member and a second support member, each of the first and second support members being supported by the beam, the first support member being positioned adjacent a first end of the aperture and the second support member being positioned adjacent a second end of the aperture.
Smith et al ‘519 shows a passenger vehicle that is operable along a ground surface, the passenger vehicle comprising (Fig. 23) a vehicle frame 18 including a longitudinal axis and a beam 18a extending along the longitudinal axis, the beam having an aperture 18d extending through the beam, an axis extending through the aperture being perpendicular to the longitudinal axis, and a ramp assembly 320 extending through the aperture, the ramp assembly including a ramp platform that is movable between a stowed position in which the ramp platform extends through the aperture and a deployed position in which the ramp platform extends between the vehicle frame and the ground surface. The vehicle frame further includes first and second support members (the two full-length outer lateral members 18b shown in Fig. 23 which extend along each side of the ramp assembly; note col. 12:45-62), each of the first and second support members being supported by the beam, the first support member being positioned adjacent a first end of the aperture and the second support member being positioned adjacent a second end of the aperture.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the apparatus of Smith et al by configuring the vehicle frame to further include a first support member and a second support member, with each of the first and second support members supported by the beam, the first support member positioned adjacent a first end of the aperture and the second support member positioned adjacent a second end of the aperture, as shown by Smith ‘519, to further reinforce the frame in the vicinity of the ramp assembly.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al in view of Couto et al and Abromavage et al, as applied to claim 11 above, and further in view of Smith et al ‘519.
This rejection utilizes the same obviousness rationale set forth above in par. 7.

Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

8/08/22